Citation Nr: 1718028	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his friend



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service between November 1972 and February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In December 2012, the Veteran appealed the decision to the Board.  

In June 2016, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  A transcript of the hearing is included in the record.

The record consists of electronic claims files and has been reviewed.  VA has added pertinent evidence to the record since the most recent Supplemental Statement of the Case (SSOC) dated in August 2016.  The evidence has been considered pursuant to the Veteran's April 2017 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   


FINDINGS OF FACT

1.  The evidence has not indicated that the Veteran's PTSD has caused deficiencies in most areas of his life.  

2.  The Veteran's inability to secure and maintain substantially gainful employment is due to nonservice-connected disability, not to service-connected disability (i.e., PTSD rated as 50 percent disabling, and scar tissue rated as 0 percent disabling).  
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  In correspondence to the Veteran dated from May 2009, the AOJ has notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claim has been granted, and the issue addressed here concerns the initial disability rating and effective date assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period. 

VA afforded the Veteran the opportunity to give testimony before the AOJ in his own hearing, which he did in June 2016.  The RO official who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the RO hearing officer noted the appellate issues decided herein and ensured clarification regarding the evidence that would support the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Higher Initial Rating Claim

Beginning in August 1980, the Veteran claimed that he incurred psychiatric disability during service.  In multiple Board and rating decisions dated prior to April 2009, his claim was denied.  On April 30, 2009, the Veteran filed a claim to reopen his claim.  In the April 2010 rating decision on appeal, the AOJ reopened the claim, granted service connection for PTSD, and assigned a 50 percent rating effective the date of claim to reopen.  The Veteran appealed the initial rating assigned.  

	Law and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA cannot differentiate nonservice-connected disability from service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD has been rated under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the Veteran's PTSD has been rated as 50 percent disabling during the appeal period, the Board's inquiry will focus on whether a 70 or 100 percent rating has been warranted at any time since the claim to reopen service connection was filed on April 30, 2009.     

Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-V, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Further, this case was pending before the AOJ prior to the effective date of the amendment - the case was certified for appeal in September 2016.  Thus, the Board will consider the GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, supra.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2016). 

	Evidence and Analysis 

The record contains VA compensation examination reports dated in April 2010 and June 2016.  The record also contains VA treatment records addressing his psychiatric state.  Further, the record contains lay evidence from the Veteran and a friend regarding PTSD symptoms.  This evidence is in conflict regarding the extent to which PTSD impairs him.  Nevertheless, the preponderance of the evidence indicates that the PTSD has not caused deficiencies in most area of his life.  

In lay statements dated throughout the appeal period, the Veteran has attributed his PTSD and its symptoms to two in-service stressors - first, he described being stabbed multiple times during a knife attack in Maryland, and witnessing grave stab wounds to his friend's neck; second, he has described to VA treating personnel his claimed combat service in Vietnam and the many stressors he experienced there.  During his hearing before the RO in June 2016, the Veteran also provided evidence regarding the nature and severity of his PTSD symptomatology.  In his testimony, and in supporting statements from a friend, the Veteran described sleep problems with flashbacks and insomnia, panic attacks three to four times a week, rage, mood swings, a tendency to isolate, a startle response, hypervigilance, suicidal ideation, fear of social situations, poor hygiene and grooming, and an inability to work due to PTSD symptoms.  
    
The April 2010 VA examiner noted the Veteran's complaints of isolating from friends and family, "constant" anxiety, hypervigilance, recurrent nightmares of the knife attack during service, intrusive memories of the attack, sadness, depression, crying spells, pessimism, low self esteem, self criticism, decreased interest, lower enjoyment, and irritability.  The report also noted the Veteran's complaints of getting 2-3 hours of sleep per night.  Based on the examination, the examiner noted the Veteran as anxious and rather dysphoric.  But the examiner also described the Veteran as talkative, cooperative, fully oriented, with a broad affect, adequate concentration, good eye contact, appropriate behavior, adequate hygiene, intact memory, normal speech, and without obsessive-compulsive behavior or panic attacks.  The examiner found no impairment of thought processing, communication, delusions, or hallucinations.  The Veteran denied excessive anger outbursts, and denied any active suicidal thoughts.  But he admitted that he sometimes wishes he were dead though denied any active intent to make his death happen.  The Veteran denied homicidal ideation, moreover.  The examiner also indicated that the Veteran had close relationships with family members.  The examiner indicated that the Veteran generally got along well with his two children.  Further, the report indicates that the Veteran worked successfully until 2006, prior to onset of physical problems such as heart disease, and indicated that PTSD symptoms did not interfere with his job as a truck driver.  The examiner assigned a GAF score of 51.  In conclusion, the examiner stated that, "[p]art of this low mood is related to his trauma though part of it is related to his health problems and living situation ... and his pain issues."  The examiner indicated that the heart attack in 2006, "and subsequent loss of his CDL ... led him to go out of work" as a truck driver.  

The June 2016 VA examiner, at the outset of her report, put a check mark next to the following symptomatology noted in boilerplate in the report - recurrent, involuntary, and intrusive distressing memories of the in-service knife attack, recurrent distressing dreams, intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event, avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, markedly diminished interest or participation in significant activities, hypervigilance, exaggerated startle response, sleep disturbance, depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also put a check mark next to the following - "the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning" and the "disturbance is not attributable to the physiological effects of a substance or another medical condition."  The examiner also indicated that, during the examination, the Veteran "became tearful at times when discussing his sense that he will never be happy and his father's death.  

The examiner indicated less severe symptoms, however, in comments specifically addressing the examination findings.  The examiner indicated that the Veteran was on time for the examination, was cooperative, understanding, and gracious.  The examiner stated that the Veteran's grooming and hygiene were good, that his mood appeared euthymic, and that he had an appropriate and broad affect.  The examiner noted normal psychomotor activity, clear and fluent speech, logical and goal-directed thought process, appropriate thought content, average intellectual functioning, fair judgment, and intact memory.  The Veteran denied homicidal ideation.  The Veteran indicated that he interacted with his girlfriend, children, and eight grandchildren.  He indicated that he did not have friends, but did have acquaintances he socialized with.  The examiner also indicated that the Veteran "reported occasional suicidal ideation" but that he "denied plan or intent."  The report indicated that the Veteran's relationships with his girlfriend and his children, and his "being out in nature" help with any thoughts of suicide.  The examiner also noted, however, that the VA treatment records indicate that the Veteran "repeatedly denied SI."  The examiner stated that results of reality testing appeared within normal limits, and that the Veteran did not report experiencing hallucinations or delusions.  The examiner did state, however, that the Veteran's insight was "fair to poor" and that he was a "fair to poor historian, particularly regarding his mental health symptoms."  

The examiner also addressed the impact of PTSD on "occupational functioning."  The examiner found it clear that the Veteran's medical issues, not his mental health issues, led to his retirement.  The examiner indicated that the Veteran's "most recent employment as a truck driver generally went well" until a heart attack in 2006 forced him from the trucking industry.  The examiner indicated that the solitary nature of the work "seemed to suit him better."  

In concluding the report, the examiner stated that 

The Veteran continues to meet diagnostic criteria for PTSD and Persistent Depressive disorder.  It is concerning that his report of symptoms today varies significantly from what he has reported to (his treating VA physician) Dr. Kline in recent months.  It may be the demand characteristics of today's appointment, ie the existence of secondary financial gains, influenced his presentation.

The Board finds the April 2010 and June 2016 VA reports and opinions to be of probative value.  The examiners indicated a review of the claims file, detailed the Veteran's medical history, and interviewed and examined the Veteran personally.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Evidence noted in VA treatment records also tends to undermine the Veteran's claim of severe impairment.  Records from the Veteran's treating VA psychiatrist, psychologist, and social worker, dated between 2009 and 2017, indicate milder symptoms.  The Veteran was generally described as cooperative, fully oriented, with an appropriate and broad affect, normal psychomotor activity, clear and fluent speech, logical and goal-directed thought process, appropriate thought content, fair judgment, and intact memory.  The treatment records do not indicate that the Veteran has reported experiencing hallucinations or delusions during the appeal period.  The records indicate thoughts of suicide without plan or intent, and indicate no homicidal ideation.  

Further, multiple VA treatment records, along with letters dated in April 2011 and March 2012 from the treating VA psychiatrist, repeatedly note that the Veteran has reported that his PTSD stems from combat experiences in Vietnam.  Indeed, in the April 2011 and March 2012 letters, the psychiatrist found the Veteran likely unemployable based on combat-incurred PTSD.  The Board particularly notes a February 2017 VA treatment note by the treating VA psychologist, which reports the Veteran's description of:

Many incidents of combat in Vietnam, but on one day, he and 11 other men went out on a patrol and were ambushed.  8 men died that day, and all four survivors were wounded.  His very best friend was one killed that day, and he carried his dead body for 5 miles back to base with his own stab wounds to his back and hip.  

The record documents, however, that the Veteran did not engage in combat with the enemy, did not serve in Vietnam, and did not serve overseas.  Indeed, the record documents that, from his entrance into service in November 1972 to his discharge from service in February 1975, the Veteran was on unauthorized absence for 523 days.  Due to his legal problems, he accumulated only nine months of creditable active service, all of which was spent in the continental United States.  

In assessing this claim, the Board has considered the Veteran's lay assertions regarding the nature and severity of his PTSD symptoms because he is competent to report observable symptoms such as those detailed under DC 9411 (e.g., panic attacks).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   However, the Veteran's statements are not credible.  His dishonesty regarding the nature of his service, and the purported effect that service had on his psychology, has undermined his credibility.  While the falsehoods regarding combat service in Vietnam do not detract from the established finding that the Veteran has PTSD, it does affect the weight given to his lay assertions regarding the severity of his disorder.  As such, the Board must rely on the evidence that is not based on the false history of combat service in Vietnam.  The VA examination reports - in which the Veteran's claims to combat service are not asserted - must be used when assessing whether the Veteran has experienced any of the criteria for a 70 percent rating under DC 9411.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The two VA reports indicate that the Veteran has had thoughts of suicide, but that he has not established intent or a plan for committing suicide.  As noted by the June 2016 VA examiner, recent VA treatment records note that the Veteran has denied any suicidal ideation.  Indeed, the treating medical personnel repeatedly indicate in treatment records that the Veteran has not presented a danger to himself or to others.  Further, the two VA reports do not indicate near-continuous panic or depression, impaired impulse control, or neglect of personal appearance and hygiene.  Rather, the reports indicate that the Veteran has experienced anxiety and depression, but not on a near-continuous basis.  The reports also indicate that the Veteran has exhibited self control and, despite his symptoms, has maintained social relationships.  The evidence generally indicates that, during the appeal period, the Veteran has been fully oriented, coherent, logical, relevant, with normal thought content, intact memory and judgment, with no evidence of inappropriate behavior, hallucinations or delusions, or homicidal ideations.  

As indicated earlier, the two VA examiners based their reports on the evidence of record and on their examinations and interviews of the Veteran.  See Bloom, supra.  The Board finds the VA examination reports more probative than the Veteran's lay assertions.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's lay assertions regarding the nature and severity of his PTSD.  See Alemany and Gilbert, both supra.  

A 70 percent rating contemplates a more severe occupational and social impairment than established on the record for this Veteran.  The record indicates that the Veteran's PTSD may result in significant impairment.  That impairment had been adequately compensated at the 50 percent level during the appeal period.  38 C.F.R. § 4.130.

As the preponderance of the evidence is against the claim for a higher initial rating, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  TDIU

In his April 2009 claim to reopen service connection for PTSD, the Veteran also claimed entitlement to a TDIU.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340, 4.15 (2016).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities are PTSD rated as 50 percent disabling, and scar tissue rated as 0 percent disabling.  Therefore, the threshold percentage requirement for schedular consideration of a TDIU is not met here.  38 C.F.R. § 4.16(a).  

Nevertheless, in December 2012, the Veteran asserted entitlement to a TDIU on an extraschedular basis.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be referred for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Specifically, 38 C.F.R. § 4.1 states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).   For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In this case, the RO did not refer the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  The record supports its decision to forgo such consideration.  The evidence indicates that the Veteran's service-connected PTSD and scar tissue have not rendered him unable to secure and follow a substantially gainful occupation.  

Each VA report indicates that the Veteran has not been employed since a heart attack led to his termination from the trucking industry.  The April 2010 examiner indicated that the heart attack in 2006, "and subsequent loss of his CDL ... led him to go out of work" as a truck driver.  Further, the June 2016 VA examiner commented on the matter by addressing the impact of PTSD on "occupational functioning."  The examiner found it clear that the Veteran's medical issues, not his mental health issues, led to his retirement.  The examiner indicated that the Veteran's "most recent employment as a truck driver generally went well" until a heart attack forced him from the trucking industry.  The examiner indicated that the solitary nature of the work "seemed to suit him better" by enabling him to cope with PTSD symptoms.  The Board also notes that the Veteran has been awarded nonservice-connected pension benefits for other disabilities, such as blindness rated as 100 percent disabling, heart disease rated as 100 percent disabling, gastroesophageal reflux disease rated as 30 percent disabling, peripheral vascular disease rated as 20 percent disabling in each leg, chronic obstructive pulmonary disease rated as 10 percent disabling, and hypertension rated as 0 percent disabling.  

As noted earlier, the record also contains letters dated in April 2011 and March 2012 from the Veteran's VA treating psychiatrist.  The letters address the issue of employability.  The psychiatrist stated that PTSD "often leads to significant impact in both social and occupational functioning" and that his symptoms "make it very difficult for him to maintain employment.  Therefore, it is my opinion that [he] is not capable of holding employment at this time."  These letters are of limited probative value, however.  Each letter is based on a false premise - that the Veteran served in combat in Vietnam and currently experiences PTSD symptoms associated with combat service.  Indeed, the treating psychiatrist prefaced each opinion noting, "[h]e is a combat veteran of the Vietnam War....  This is a severe type of anxiety disorder that occurs after exposure to stressors such as combat, which results in psychological trauma."  

Thus, the treating psychiatrist's letters and opinions are not persuasive evidence on the issue of whether the case should be referred for consideration of an extraschedular rating, or whether such a rating should be assigned.  Though the examiner is a treating psychiatrist, the opinions are not based on accurate information.  See Bloom, supra.  The Veteran has reported to his treating VA psychiatrist (and VA psychologist and social worker) combat service, and current symptoms related to combat service (e.g., flashbacks), that is simply not true.  The opinions cannot therefore be considered as evidence that the Veteran's PTSD is so exceptional or unusual that application of the regular schedular standards here would be impractical.  38 C.F.R. § 3.321 (2016).  

It is clear that the Veteran has experienced impairment due to his service-connected PTSD.  By the assigned schedular rating during the appeal period, the Veteran has been compensated for the symptomatology associated with the PTSD.  Thus, impairment of industrial capacity due to service-connected disability has already been taken into consideration via the disability ratings assigned since April 2009.  The record makes clear that there were no exceptional or unusual circumstances surrounding his service-connected disorders (to include the scar tissue rated as noncompensable), such as marked interference with employment or frequent periods of hospitalization, that would have rendered inappropriate the assigned ratings during the appeal period.  

In summary, the record on appeal does not provide support for a conclusion that the Veteran's service-connected PTSD, along with scar tissue, has rendered him unable to secure and follow a substantially gainful occupation.  The record does not indicate that the Veteran's service-connected PTSD and scar tissue present an exceptional or unusual disability picture, such that referral under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


